Exhibit 10.3

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Chelsea Therapeutics, Inc. (the “Company”),
and the undersigned (the “Subscriber”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has retained Paramount BioCapital, Inc. (“Paramount” or the
“Placement Agent”) to act as exclusive placement agent, on a “best efforts”
basis, in a private offering (the “Offering”) consisting of shares of Series A
Convertible Preferred Stock, par value $.001 per share, stated value $3.08 per
share (the “Preferred Stock”) of the Company, and in connection therewith has
authorized Paramount to engage one or more other firms to assist in finding
qualified subscribers for the Preferred Stock (such other firms, if any,
together with Paramount, the “Placement Agent”);

 

WHEREAS, the Company desires to issue a maximum of 2,300,000 shares of Preferred
Stock (the “Maximum Offering”) with an option in favor of Paramount to offer up
to an additional 1,000,000 shares of Preferred Stock to cover over-allotments
(the “Increased Maximum Offering”). The minimum investment per subscriber is
25,000 shares ($110,000), although the Company and the Placement Agent, in their
sole discretion, may allow sales of a fewer number of Shares. Each share of
Preferred Stock is convertible at the option of the holder thereof into one (1)
share of common stock, par value $.001 per share, of the Company (the “Common
Stock”), initially at a conversion price equal to $3.08 per share of Common
Stock;

 

WHEREAS, the Subscriber desires to purchase that number of shares of Preferred
Stock set forth on the signature page hereof on the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I. SUBSCRIPTION FOR PREFERRED SHARES AND REPRESENTATIONS BY SUBSCRIBER

 

1.1 Subject to the terms and conditions hereinafter set forth and in the
Confidential Offering Memorandum dated September 2, 2004 (such memorandum,
together with all amendments thereof and supplements and exhibits thereto, the
“Memorandum”), the Subscriber hereby irrevocably subscribes for and agrees to
purchase from the Company such number of shares of Preferred Stock, and the
Company agrees to sell to the Subscriber such number of shares of Preferred
Stock, as is set forth on the signature page hereof (the “Preferred Shares”) at
a per share price equal to $3.08. The purchase price is payable by personal or
business check or money order made payable to “US Bank Trust National
Association as Escrow Agent for Paramount/Chelsea” contemporaneously with the
execution and delivery of this Agreement by the Subscriber. Subscribers may also
pay the subscription amount by, wire transfer of immediately available funds to:

 

Bank:

  

US Bank Trust N.A.

ABA Number:

  

[    ]

Further Credit to Account Name:

  

US Bank and Trust Corp Trust Acct

Account #:

  

[    ]

Final Beneficiary Recipient/Subacct:    

  

Paramount BioCapital/Chelsea Therapeutics

SEI/Subacct Number:

  

786754000

Reference:

  

[Investor Name]

 

- CONTINUED ON NEXT PAGE -



--------------------------------------------------------------------------------

1.2 The Subscriber recognizes that the purchase of the Preferred Shares involves
a high degree of risk including, but not limited to, the following: (a) the
Company remains a development stage business with limited operating history and
requires substantial funds in addition to the proceeds of the Offering; (b) an
investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Preferred Shares; (c) the Subscriber may not be able to
liquidate its investment; (d) transferability of the Preferred Shares and the
shares of Common Stock issuable upon conversion of the Preferred Shares
(sometimes hereinafter collectively referred to as the “Securities”) is
extremely limited; (e) in the event of a disposition, the Subscriber could
sustain the loss of its entire investment; and (f) the Company has not paid any
dividends since its inception and does not anticipate paying any dividends, even
if declared by the Board of Directors pursuant to the terms of the Preferred
Stock. Without limiting the generality of the representations set forth in
Section 1.5 below, the Subscriber represents that the Subscriber has carefully
reviewed the section of the Memorandum captioned “Risk Factors.”

 

1.3 The Subscriber represents that the Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”), as
indicated by the Subscriber’s responses to the questions contained in Article
VII hereof, and that the Subscriber is able to bear the economic risk of an
investment in the Preferred Shares.

 

1.4 The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, including investment in securities that are non-listed, unregistered
and/or not traded on a national securities exchange nor on the National
Association of Securities Dealers, Inc. (the “NASD”) automated quotation system
(“NASDAQ”), or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Preferred Stock to evaluate the merits and risks of such an investment on the
Subscriber’s behalf; (b) the Subscriber recognizes the highly speculative nature
of this investment; and (c) the Subscriber is able to bear the economic risk
that the Subscriber hereby assumes.

 

1.5 The Subscriber hereby acknowledges receipt and careful review of this
Agreement, the form of Certificate of Designations attached to the Memorandum as
Appendix B, the Memorandum (which includes the Risk Factors), including all
exhibits thereto, and any documents which may have been made available upon
request as reflected therein (collectively referred to as the “Offering
Materials”) and hereby represents that the Subscriber has been furnished by the
Company during the course of the Offering with all information regarding the
Company, the terms and conditions of the Offering and any additional information
that the Subscriber has requested or desired to know, and has

 

2



--------------------------------------------------------------------------------

been afforded the opportunity to ask questions of and receive answers from duly
authorized officers or other representatives of the Company concerning the
Company and the terms and conditions of the Offering.

 

1.6 (a) In making the decision to invest in the Preferred Shares the Subscriber
has relied solely upon the information provided by the Company in the Offering
Materials. To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Preferred Shares hereunder. The Subscriber disclaims reliance on
any statements made or information provided by any person or entity in the
course of Subscriber’s consideration of an investment in the Preferred Shares
other than the Offering Materials. The Subscriber acknowledges and agrees that
(i) the Company has prepared the Offering Materials and that no other person,
including without limitation, the Placement Agent, has supplied any information
for inclusion in the Offering Materials other than information furnished in
writing to the Company by the Placement Agent specifically for inclusion in
those parts of the Offering Materials relating specifically to the Placement
Agent, (ii) the Placement Agent has no responsibility for the accuracy or
completeness of the Offering Materials and (iii) the Subscriber has not relied
upon the independent investigation or verification, if any, that may have been
undertaken by the Placement Agent.

 

(b) The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Preferred Shares by the Company or the Placement Agent (or an
authorized agent or representative of the Company or the Placement Agent) with
whom the Subscriber had a prior substantial pre-existing relationship and (ii)
no shares of Preferred Stock were offered or sold to it by means of any form of
general solicitation or general advertising, and in connection with the sale of
the Preferred Shares, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

 

1.7 The Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, including the Placement Agent, directly or indirectly), has the
capacity to protect the Subscriber’s own interests in connection with the
transaction contemplated hereby.

 

1.8 The Subscriber hereby acknowledges that the Offering has not been reviewed
by the United States Securities and Exchange Commission (the “SEC”) nor any
state regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act pursuant to
Regulation D promulgated thereunder. The Subscriber understands that the
Securities have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Securities unless they are registered under
the Securities Act and under any applicable state securities or “blue sky” laws
or unless an exemption from such registration is available.

 

1.9 The Subscriber understands that the Securities comprising the Preferred
Shares have not been registered under the Securities Act by reason of a claimed
exemption under the provisions of the Securities Act that depends, in part, upon
the Subscriber’s investment intention. In this connection, the Subscriber hereby
represents that the Subscriber is purchasing the Securities for the Subscriber’s
own account for investment and not with a view toward the resale or distribution
to others. The Subscriber, if an entity, further represents that it was not
formed for the purpose of purchasing the Securities.

 

3



--------------------------------------------------------------------------------

1.10 The Subscriber understands that there is no public market for the Preferred
Shares nor the shares of Common Stock issuable upon conversion of the Preferred
Shares and that no market may develop for any of such Securities. The Subscriber
understands that even if a public market develops for such Securities, Rule 144
(“Rule 144”) promulgated under the Securities Act requires for non-affiliates,
among other conditions, a one-year holding period prior to the resale (in
limited amounts) of securities acquired in a non-public offering without having
to satisfy the registration requirements under the Securities Act. The
Subscriber understands and hereby acknowledges that the Company is under no
obligation to register any of the Preferred Shares or any of the shares of
Common Stock issuable upon conversion of the Preferred Shares under the
Securities Act or any state securities or “blue sky” laws other than as set
forth in Article V.

 

1.11 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Securities that such Securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such Securities. The legend to be placed on each
certificate shall be in form substantially similar to the following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS”, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

1.12 The Subscriber understands that the Placement Agent and/or the Company will
review this Agreement and are hereby given authority by the Subscriber to call
Subscriber’s bank or place of employment or otherwise review the financial
standing of the Subscriber; and it is further agreed that the Placement Agent
and the Company, each at their sole discretion, reserve the unrestricted right,
without further documentation or agreement on the part of the Subscriber, to
reject or limit any subscription and to close the Offering to the Subscriber at
any time and that the Company will issue stop transfer instructions to its
transfer agent with respect to such Securities. No subscriptions for fractional
shares of Series A Preferred Stock will be accepted.

 

1.13 The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.

 

1.14 The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Preferred Shares and the shares of Common Stock issuable upon
conversion of the Preferred Shares. This Agreement constitutes the legal, valid
and binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms.

 

1.15 If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.

 

4



--------------------------------------------------------------------------------

1.16 The Subscriber acknowledges that if he or she is a Registered
Representative of an NASD member firm, he or she must give such firm the notice
required by the NASD’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm in Section 7.4 below.

 

1.17 The Subscriber acknowledges that at such time, if ever, as the Securities
are registered (as such term is defined in Article V hereof), sales of the
Securities will be subject to state securities laws.

 

1.18 (a) Subject to the provision below and Section 1.18(b), the Subscriber
hereby agrees that from the earlier to occur of (i) the date of the initial
offering of the Common Stock to the public pursuant to a registration statement
under the Securities Act (the “IPO”) or (ii) the first date (the “Trading Date”)
on which the Common Stock (or securities received in exchange for Common Stock)
trades on a national securities exchange or on the NASDAQ, including the Over
the Counter Bulletin Board (a “Trading Event”) and continuing for a period of
180 days thereafter or such longer period as may be requested by the underwriter
or underwriters, in the case of an IPO (the “Lock-Up Period”), the Subscriber
will not, without the prior written consent of the Company, offer, pledge, sell,
contract to sell, grant any option for the sale of, or otherwise dispose of,
directly or indirectly, the Registrable Securities (as defined in Section 5.1)
purchased or acquired by the Subscriber. In addition, the Subscriber agrees that
during the period from the date that Subscriber was first contacted with respect
to the potential purchase of the Preferred Shares through the last date upon
which Subscriber holds any Securities or Registrable Securities, the Subscriber
will not directly or indirectly, through related parties, affiliates or
otherwise sell “short” or “short against the box” (as those terms are generally
understood) any equity security of the Company.

 

(b) In connection with any subsequent public offering of the Company‘s
securities, the Holder hereby agrees to be subject to a lock-up for a period of
60 days or such longer period following such public offering as and if required
by the underwriter or underwriters of such public offering. The foregoing
lock-ups shall be applicable regardless of whether the Securities are then
registered for re-sale under the Securities Act. This Section 1.18 shall be
binding upon any transferee of the Securities.

 

(c) In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to the Registrable Securities (as
defined below) of each Holder (as defined below) (and the shares or securities
of every other person subject to the foregoing restriction) until the end of
such period.

 

1.19 (a) The Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation.

 

(b) The Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, that the
Company may use the name (but not the address) of the Subscriber in any
registration statement filed pursuant to Article V in which the Subscriber’s
shares are included.

 

5



--------------------------------------------------------------------------------

1.20 The Subscriber represents and warrants that it has not engaged, consented
to or authorized any broker, finder or intermediary to act on its behalf,
directly or indirectly, as a broker, finder or intermediary in connection with
the transactions contemplated by this Agreement. The Subscriber hereby agrees to
indemnify and hold harmless the Company from and against all fees, commissions
or other payments owing to any such person or firm acting on behalf of such
Subscriber hereunder.

 

1.21 The Subscriber agrees to hold the Company and its directors, officers,
employees, affiliates, controlling persons and agents (including the Placement
Agent and their officers, directors, employees, counsel, controlling persons and
agents) and their respective heirs, representatives, successors and assigns
harmless and to indemnify them against all liabilities, costs and expenses
incurred by them as a result of (a) any sale or distribution of the Securities
by the Subscriber in violation of the Securities Act or any applicable state
securities or “blue sky” laws; or (b) any false representation or warranty or
any breach or failure by the Subscriber to comply with any covenant made by the
Subscriber in this Agreement (including the Confidential Investor Questionnaire
contained in Article VII herein) or any other document furnished by the
Subscriber to any of the foregoing in connection with this transaction.

 

II. REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that:

 

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business.

 

2.2 Capitalization and Voting Rights. The authorized, issued and outstanding
capital stock of the Company is as set forth in the Memorandum and all issued
and outstanding shares of the Company are validly issued, fully paid and
nonassessable. Except as set forth in the Memorandum, there are no outstanding
options, warrants, agreements, convertible securities, preemptive rights or
other rights to subscribe for or to purchase any shares of capital stock of the
Company. Except as set forth in the Offering Materials and as otherwise required
by law, there are no restrictions upon the voting or transfer of any of the
shares of capital stock of the Company pursuant to the Company’s Amended
Certificate of Incorporation (the “Certificate of Incorporation”), By-Laws or
other governing documents or any agreement or other instruments to which the
Company is a party or by which the Company is bound.

 

2.3 Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the (i) authorization execution,
delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Securities contemplated hereby
and the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy. The Preferred Shares, when issued and fully
paid for in accordance with the terms of this Agreement, will be validly issued,
fully paid and nonassessable. The Company shall, at all times when any of the
Preferred Shares remain outstanding, have authorized and reserved for issuance a
sufficient number of shares of Common Stock to provide for conversion of the
Preferred Stock. Upon the issuance and delivery of the shares of Common Stock
issuable upon conversion of the Preferred Shares, such shares of Common

 

6



--------------------------------------------------------------------------------

Stock will be validly issued, fully paid and nonassessable. The issuance and
sale of the Preferred Shares contemplated hereby and the issuance and sale of
the Common Stock underlying the Preferred Stock, will not give rise to any
preemptive rights or rights of first refusal on behalf of any person which have
not been waived in connection with this offering.

 

2.4 Terms of Preferred Stock. The Preferred Stock has all of the rights,
preferences and privileges as set forth in the form of the Certificate of
Designations attached as Appendix B to the Memorandum.

 

2.5 No Conflict; Governmental Consents.

 

(a) Except as would not reasonably be expected to have a material adverse effect
on the business, assets, liabilities, financial condition or operations of the
Company (a “Material Adverse Effect”), the execution and delivery by the Company
of this Agreement and the consummation of the transactions contemplated hereby
will not result in the violation of any material law, statute, rule, regulation,
order, writ, injunction, judgment or decree of any court or governmental
authority to or by which the Company is bound, or of any provision of the
Certificate of Incorporation or By-Laws of the Company, and will not conflict
with, or result in a material breach or violation of, any of the terms or
provisions of, or constitute (with due notice or lapse of time or both) a
default under, any lease, loan agreement, mortgage, security agreement, trust
indenture or other agreement or instrument to which the Company is a party or by
which it is bound or to which any of its properties or assets is subject, nor
result in the creation or imposition of any lien upon any of the properties or
assets of the Company.

 

(b) No consent, approval, authorization or other order of any governmental
authority is required to be obtained by the Company in connection with the
authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Preferred Shares or the Securities
comprising the Preferred Shares, except such filings as may be required to be
made with the SEC, NASD, NASDAQ and with any state or foreign blue sky or
securities regulatory authority.

 

2.6 Licenses. Except as otherwise set forth in the Memorandum or as would not be
reasonably expected to have a Material Adverse Effect, the Company has
sufficient licenses, permits and other governmental authorizations currently
required for the conduct of its business or ownership of properties and is in
all material respects complying therewith.

 

2.7 Litigation. The Company knows of no pending or threatened legal or
governmental proceedings against the Company which could materially adversely
affect the business, property, financial condition or operations of the Company
or which materially and adversely questions the validity of this Agreement or
any agreements related to the transactions contemplated hereby or the right of
the Company to enter into any of such agreements, or to consummate the
transactions contemplated hereby or thereby. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which could materially
adversely affect the business, property, financial condition or operations of
the Company. There is no action, suit, proceeding or investigation by the
Company currently pending in any court or before any arbitrator or that the
Company intends to initiate.

 

2.8 Disclosure. The information set forth in the Offering Materials as of the
date hereof contains no untrue statement of a material fact nor omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.

 

7



--------------------------------------------------------------------------------

2.9 Investment Company The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

 

2.10 Placement Agent. The Company has engaged, consented to and authorized
Paramount to act as agent of the Company solely in connection with the
transactions contemplated by this Agreement. The Company will pay Paramount a
commission in the form of both cash and warrants (the “Introduction Warrants”)
and will reimburse Paramount’s reasonable out-of-pocket expenses incurred in
connection with the Offering up to $50,000, and the Company agrees to indemnify
and hold harmless the Subscribers from and against all fees, commissions or
other payments owing by the Company to Paramount or any other person or firm
acting on behalf of the Company hereunder.

 

2.11 Financial Statements. The financial statements of the Company included in
the Memorandum (the “Financial Statements”) fairly present in all material
respects the financial condition and position of the Company at the dates and
for the periods indicated; and have been prepared in conformity with generally
accepted accounting principles consistently applied throughout the periods
covered thereby. Since the date of the most recent balance sheet included as
part of the Financial Statements, there has not been to the Company’s knowledge:
(i) any change in the assets, liabilities, financial condition or operations of
the Company from that reflected in the Financial Statements, other than changes
in the ordinary course of business, none of which individually or in the
aggregate has had or is reasonably expected to have a material adverse effect on
such assets, liabilities, financial condition or operations; or (ii) any other
event or condition of any character that, either individually or cumulatively,
has materially and adversely affected the business, assets, liabilities,
financial condition or operations of the Company, except for the expenses
incurred in connection with the transactions contemplated by this Agreement.

 

2.12 Intellectual Property. Except as not reasonably be expected to have a
Material Adverse Effect: (a) to the best of its knowledge, the Company owns or
possesses sufficient legal rights to all patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes necessary for its business as now conducted and
as presently proposed to be conducted, without any known infringement of the
rights of others; (b) except as disclosed in the Memorandum, there are no
material outstanding options, licenses or agreements of any kind relating to the
foregoing proprietary rights, nor is the Company bound by or a party to any
material options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes of any other
person or entity other than such licenses or agreements arising from the
purchase of “off the shelf” or standard products; and (c) the Company has not
received any written communications alleging that the Company has violated or,
by conducting its business as presently proposed to be conducted, would violate
any of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of any other person or entity.

 

2.13 Title to Properties and Assets; Liens, Etc. The Company has good and
marketable title to its properties and assets, including the properties and
assets reflected in the most recent balance sheet included in the Financial
Statements, and good title to its leasehold estates, in each case subject to no
mortgage, pledge, lien, lease, encumbrance or charge, other than (a) those
resulting from taxes which have not yet become delinquent; (b) liens and
encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; (c) those
that have otherwise arisen in the ordinary course of business; and (d) those
that would not reasonably be expected to have a Material Adverse Effect. The
Company is in compliance with all material terms of each lease to which it is a
party or is otherwise bound.

 

8



--------------------------------------------------------------------------------

2.14 Obligations to Related Parties. Except as disclosed in the Memorandum or as
would not reasonably be expected to have a Material Adverse Effect, there are no
obligations of the Company to officers, directors, stockholders, or employees of
the Company other than (a) for payment of salary or other compensation for
services rendered, (b) reimbursement for reasonable expenses incurred on behalf
of the Company and (c) for other standard employee benefits made generally
available to all employees (including stock option agreements outstanding under
any stock option plan approved by the Board of Directors of the Company). Except
as may be disclosed in the Financial Statements, the Company is not a guarantor
or indemnitor of any indebtedness of any other person, firm or corporation.

 

III. TERMS OF SUBSCRIPTION

 

3.1 The minimum purchase that may be made by any prospective investor shall be
25,000 shares of Preferred Stock. Subscriptions for investment below the minimum
investment may be accepted at the discretion of Paramount and the Company.

 

3.2 Pending the sale of the Preferred Shares, all funds paid hereunder shall be
deposited by the Company in escrow with US Bank Trust, having a branch at 100
Wall Street, Suite 1600, NY, NY 10005. The Subscriber hereby authorizes and
directs the Company and Paramount to direct the Escrow Agent to return any funds
for unaccepted subscriptions to the same account from which the funds were
drawn, without interest, including any customer account maintained with
Paramount.

 

3.3 At any time on or prior to December 15, 2004 (subject to extension or
earlier termination without notice to subscribers by agreement of the Company
and Paramount) as extended or earlier terminated, (the “Offering Termination
Date”), the Company may conduct a closing of the purchase and sale of Preferred
Stock (a “Closing”) and may conduct subsequent Closings on an interim basis
until the Maximum Offering amount (or Increased Maximum Offering amount, if
applicable) has been obtained or until the Offering Termination Date.

 

3.4 Certificates representing the Preferred Shares purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery to the Subscriber
within 10 business days following the Closing at which such purchase takes
place. The Subscriber hereby authorizes and directs the Company to deliver the
certificates representing the Preferred Shares purchased by the Subscriber
pursuant to this Agreement directly to the Subscriber’s account maintained by
Paramount, if any, or, if no such account exists, to the residential or business
address indicated on the signature page hereto.

 

3.5 Placement of the shares of Preferred Stock will be made by the Company who
will remit certain compensation to the Placement Agent for introduction to
investors and other services.

 

IV. CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

 

4.1 The Subscriber’s obligation to purchase the Preferred Shares at the Closing
at which such purchase is to be consummated is subject to the fulfillment on or
prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:

 

(a) Representations and Warranties Correct. The representations and warranties
made by the Company in Article II hereof shall be true and correct in all
material respects.

 

9



--------------------------------------------------------------------------------

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the date of such Closing
shall have been performed or complied with in all material respects.

 

(c) No Legal Order Pending. There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.

 

(d) No Law Prohibiting or Restricting Such Sale. There shall not be in effect
any law, rule or regulation prohibiting or restricting such sale or requiring
any consent or approval of any person, which shall not have been obtained, to
issue the Securities (except as otherwise provided in this Agreement).

 

V. REGISTRATION RIGHTS

 

5.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings.

 

(a) The term “Holder” shall mean any holder of Registrable Securities.

 

(b) The terms “register”, “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act, and the declaration or
order of effectiveness of such registration statement or document.

 

(c) The term “Registrable Securities” shall mean (i) the shares of Common Stock
issuable upon conversion of the shares of Preferred Stock sold in the Offering;
(ii) the shares of Common Stock issuable upon conversion of the shares of
Preferred Stock underlying the Placement Warrants; and (iii) any shares of
Common Stock issuable (or issuable upon the conversion or exercise of any
warrant, right or other security that is issued) pursuant to a dividend or other
distribution with respect to or in replacement of any Securities; provided,
however, that securities shall only be treated as Registrable Securities if and
only for so long as they (A) have not been disposed of pursuant to a
registration statement declared effective by the SEC; (B) have not been sold in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act so that all transfer restrictions and restrictive legends
with respect thereto are removed upon the consummation of such sale; (C) are
held by a Holder or a permitted transferee of a Holder pursuant to Section 5.11;
and (D) may not be disposed of under Rule 144 under the Securities Act without
restriction.

 

5.2 Piggyback Registration.

 

(a) The Company agrees that if, at any time, and from time to time, after the
earlier to occur of (i) an IPO and (ii) a Trading Event, the Board of Directors
of the Company (the “Board”) shall authorize the filing of a registration
statement under the Securities Act (other than the IPO or a registration
statement on Form S-8, Form S-4 or any other form that does not include
substantially the same information as would be required in a form for the
general registration of securities) in connection with the proposed offer of any
of its securities by it or any of its stockholders, the Company shall: (A)
promptly notify each Holder that such registration statement will be filed and
that the Registrable Securities then held by such Holder will be included in
such registration statement at such Holder’s request; (B) cause such
registration statement to cover all of such Registrable Securities issued to
such Holder for which such Holder requests inclusion; (C) use best efforts to
cause such registration statement to become effective as soon as practicable;
and (D) take all other reasonable action necessary

 

10



--------------------------------------------------------------------------------

under any Federal or state law or regulation of any governmental authority to
permit all such Registrable Securities that have been issued to such Holder to
be sold or otherwise disposed of, and will maintain such compliance with each
such Federal and state law and regulation of any governmental authority for the
period necessary for such Holder to promptly effect the proposed sale or other
disposition.

 

(b) Notwithstanding any other provision of this Section 5.2, the Company may at
any time, abandon or delay any registration commenced by the Company. In the
event of such an abandonment by the Company, the Company shall not be required
to continue registration of shares requested by the Holder for inclusion, the
Holder shall retain the right to request inclusion of shares as set forth above
and the withdrawn registration shall not be deemed to be a registration request
for the purposes of Section 5.2(c) below.

 

(c) Each Holder shall have the right to request inclusion of any of its
Registrable Securities in a registration statement as described in this Section
5.2, up to three times.

 

5.3 Demand Registration.

 

(a) Registration on Request.

 

(i) The Company agrees that if, at any time, and from time to time, but at least
180 days after the earlier to occur of (i) an IPO and (ii) a Trading Event, and
ending on the date that is five years from the final Closing, one or more of the
Holders desire to effect the registration under the Securities Act of
outstanding Registrable Securities, such Holders may make a written request that
the Company effect such registration; provided that such requested registration
would cover at least 51% of the Registrable Securities owned by all the Holders
at such time; and provided, further, that the Holders shall be entitled to no
more than one such demand registration.

 

(ii) The Company further agrees that if, at any time, and from time to time,
after the Company has qualified for the use of Form S-3 or any successor form,
and ending on the date that is five years from the final Closing, one or more of
the Holders desire to effect the registration under the Securities Act on Form
S-3 or any successor form (“Short-Form Registration”) of outstanding Registrable
Securities, such Holders may make a written request that the Company effect a
Short-Form Registration; provided that the aggregate price to the public of the
shares as to which such registration is requested (based on the then current
market price and before deducting underwriting discounts and commissions) would
equal or exceed $5,000,000. It is understood and agreed that the Holders may
make good faith requests for Short-Form Registrations on an unlimited number of
occasions; provided that, the Company shall not be required to effect more than
one Short Form Registration in any 12 month period.

 

(iii) Each request made by one or more of the Holders pursuant to subsections
(i) or (ii) above (the “Initiating Holders”) will specify the number of shares
of Registrable Securities proposed to be sold and will also specify the intended
method of disposition thereof. Following receipt of any such request, the
Company shall promptly notify all Holders other than the Initiating Holders of
receipt of such request and the Company shall use best efforts to file, within
60 days of such request, the registration under the Securities Act of the
Registrable Securities which the Company has been so requested to register in
the request by the Initiating Holders (and in all notices received by the
Company from such other Holders within 30 days after the giving of such notice
by the Company), to the extent necessary to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Registrable
Securities to be registered. If such method of disposition shall be an
underwritten public offering, the Holders of a majority of the shares of
Registrable Securities to be sold in such offering may designate the managing
underwriter of such offering, subject to the approval of the

 

11



--------------------------------------------------------------------------------

Company, which approval shall not be unreasonably withheld or delayed. The
Holders will be permitted to withdraw Registrable Securities from a registration
at any time prior to the effective date of such registration; provided the
remaining number of shares of Registrable Securities subject to a requested
registration is not less than the minimum amount required pursuant to this
Section 5.3.

 

(b) Limitations on Demand Registration. Notwithstanding Section 5.3(a),

 

(i) the Company shall not be obligated to file a registration statement relating
to a registration request pursuant to this Section 5.3 at any time during the
180-day period immediately following the effective date of a registration
statement filed by the Company covering a firm commitment underwritten public
offering of securities of the Company; and if the Board determines, in its good
faith judgment, that the Company should not file any registration statement
otherwise required to be filed pursuant to Section 5.3 or should withdraw any
such previously filed registration statement because the Company is engaged in
or in good faith plans to engage in any financing, acquisition or other material
transaction which would be adversely affected by the filing or maintenance of a
registration statement otherwise required to be filed or maintained pursuant to
Section 5.3, or that the Company is in the possession of material nonpublic
information required to be disclosed in such registration statement or an
amendment or supplement thereto, the disclosure of which in such registration
statement would be materially disadvantageous to the Company (a “Disadvantageous
Condition”), the Company shall be entitled to postpone for the shortest
reasonable period of time (but not exceeding 180 days from the date of the
determination), the filing of such registration statement or, if such
registration statement has already been filed, may withdraw such registration
statement and shall promptly give the Holders written notice of such
determination, containing a general statement of the reasons for such
postponement and an approximation of the anticipated delay. If the Company shall
so postpone the filing or effect the withdrawal of the registration statement,
the Holders who made the request for registration shall have the right to
withdraw the request for registration by giving written notice to the Company
within 30 days after receipt of the notice of postponement. Upon the receipt of
any such notice, such Holders shall forthwith discontinue use of the prospectus
contained in such registration statement and, if so directed by the Company,
shall deliver to the Company all copies of the prospectus then covering such
Registrable Securities current at the time of receipt of such notice (or, if no
registration statement has yet been filed, all drafts of the prospectus covering
such Registrable Securities). If any Disadvantageous Condition shall cease to
exist, the Company shall promptly notify the Holders to such effect. If any
registration statement shall have been withdrawn, the Company shall, at such
time as it is possible or, if earlier, at the end of the 180-day period
following such withdrawal, file a new registration statement covering the
Registrable Securities that were covered by such withdrawn registration
statement, and the effectiveness of such registration statement shall be
maintained for such time as may be necessary so that the period of effectiveness
of such new registration statement, when aggregated with the period during which
such withdrawn registration statement was effective, if any, shall be such time
as may be otherwise required by this Agreement. The Company’s right to delay a
request for registration or to withdraw a registration statement pursuant to
this Section 5.3 may not be exercised more than once in any one-year period.

 

5.4 Registration Procedures. Whenever required under this Article V to include
Registrable Securities in a Company registration statement, the Company shall,
as expeditiously as reasonably possible:

 

(a) Use best efforts to (i) cause such registration statement to become
effective, and (ii) cause such registration statement to remain effective until
the earliest to occur of (A) such date as the sellers of Registrable Securities
(the “Selling Holders”) have completed the distribution described in the
registration statement and (B) such time that all of such Registrable Securities
are no

 

12



--------------------------------------------------------------------------------

longer, by reason of Rule 144(k) under the Act, required to be registered for
the sale thereof by such Holders. The Company will also use its best efforts to,
during the period that such registration statement is required to be maintained
hereunder, file such post-effective amendments and supplements thereto as may be
required by the Securities Act and the rules and regulations thereunder or
otherwise to ensure that the registration statement does not contain any untrue
statement of material fact or omit to state a fact required to be stated therein
or necessary to make the statements contained therein, in light of the
circumstances under which they are made, not misleading; provided, however, that
if applicable rules under the Securities Act governing the obligation to file a
post-effective amendment permits, in lieu of filing a post-effective amendment
that (i) includes any prospectus required by Section 10(a)(3) of the Securities
Act or (ii) reflects facts or events representing a material or fundamental
change in the information set forth in the registration statement, the Company
may incorporate by reference information required to be included in (i) and (ii)
above to the extent such information is contained in periodic reports filed
pursuant to Section 13 or 15(d) of the Exchange Act in the registration
statement. In the event that the Company becomes qualified for the use of Form
S-3 or any successor form at a time when any registration statement on any other
Form which includes Registrable Securities is required to be maintained
hereunder, the Company shall, upon the request of any Selling Holder, subject to
Section 5.5, (i) as expeditiously as reasonably possible, use best efforts to
cause a Short-Form Registration covering such Registrable Securities to become
effective and (ii) comply with each of the other requirements of this Section
5.4 which may applicable thereto. Upon the effectiveness of such Short-Form
Registration, the Company shall be relieved of its obligations hereunder to keep
in effect the registration statement which initially covered the Registrable
Securities included in such Short-Form Registration.

 

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement.

 

(c) Make available for inspection upon reasonable notice during the Company’s
regular business hours by each Selling Holder, any underwriter participating in
any distribution pursuant to such registration statement, and any attorney,
accountant or other agent retained by such Selling Holder or underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Selling Holder, underwriter,
attorney, accountant or agent in connection with such registration statement.

 

(d) Furnish to the Selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus as amended or supplemented from time to time,
in conformity with the requirements of the Securities Act, and such other
documents as they may reasonably request in order to facilitate the disposition
of Registrable Securities owned by them.

 

(e) Use best efforts to register and qualify the securities covered by such
registration statement under such other federal or state securities laws of such
jurisdictions as shall be reasonably requested by the Selling Holders; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act.

 

(f) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering. Each Selling Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement.

 

13



--------------------------------------------------------------------------------

(g) Notify each Holder of Registrable Securities covered by such registration
statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, (i) when the registration statement or any
post-effective amendment and supplement thereto has become effective; (ii) of
the issuance by the SEC of any stop order or the initiation of proceedings for
that purpose (in which event the Company shall make every effort to obtain the
withdrawal of any order suspending effectiveness of the registration statement
at the earliest possible time or prevent the entry thereof); (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose; and (iv) of the happening of any
event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing.

 

(h) Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange or quotation service on which similar securities issued
by the Company are then listed or quoted or, if no such similar securities are
listed or quoted on a securities exchange or quotation service, apply for
qualification and use best efforts to qualify such Registrable Securities for
inclusion on the New York Stock Exchange or listing on a quotation system of the
National Association of Securities Dealers, Inc.

 

(i) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

 

(j) Cooperate with the Selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold, which certificates will not bear any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
shall request at least two business days prior to any sale of the Registrable
Securities to the underwriters.

 

5.5 Furnish Information. It shall be a condition precedent to the obligation of
the Company to take any action pursuant to this Article V with respect to the
Registrable Securities of any Selling Holder that such Holder shall furnish to
the Company such information regarding the Holder, the Registrable Securities
held by the Holder, and the intended method of disposition of such securities as
shall be reasonably required by the Company to effect the registration of such
Holder’s Registrable Securities.

 

5.6 Registration Expenses.

 

(a) Expenses of Demand Registration. The Company shall bear and pay all expenses
incurred in connection with any registration, filing or qualification of
Registrable Securities with respect to registrations pursuant to Section 5.3 for
each Holder, including (without limitation) all registration, filing, and
qualification fees, printers and accounting fees relating or apportionable
thereto (“Registration Expenses”), but excluding underwriting discounts and
commissions relating to Registrable Securities and excluding any professional
fees or costs of accounting, financial or legal advisors to any of the Holders.

 

14



--------------------------------------------------------------------------------

(b) Expenses of Company Registration. The Company shall bear and pay all
Registration Expenses incurred in connection with any registration, filing or
qualification of Registrable Securities with respect to registrations pursuant
to Section 5.2 for each Holder, but excluding underwriting discounts and
commissions relating to Registrable Securities and excluding any professional
fees or costs of accounting, financial or legal advisors to any of the Holders.

 

5.7 Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under Section 5.2 to include any of the Holders’ Registrable Securities
in such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and the underwriters selected by it (or by other
persons entitled to select the underwriters), and then only in such quantity as
the underwriters determine in their sole discretion will not jeopardize the
success of the offering by the Company. If the total amount of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the amount of securities sold other than by the Company
that the underwriters determine in their sole discretion is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities,
which the underwriters determine in their sole discretion will not jeopardize
the success of the offering (the securities so included to be apportioned pro
rata among the selling stockholders according to the total amount of securities
entitled to be included therein owned by each selling stockholder or in such
other proportions as shall mutually be agreed to by such selling stockholders).
For purposes of the preceding parenthetical concerning apportionment, for any
selling stockholder who is a holder of Registrable Securities and is a
partnership or corporation, the partners, retired partners and stockholders of
such holder, or the estates and family members of any such partners and retired
partners and any trusts for the benefit of any of the foregoing persons shall be
deemed to be a single “selling stockholder”, and any pro-rata reduction with
respect to such “selling stockholder” shall be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such “selling stockholder”, as defined in this sentence.

 

5.8 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Article.

 

5.9 Indemnification. In the event that any Registrable Securities are included
in a registration statement under this Article V:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, or the Exchange Act, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereof) arise out of or are
based upon any of the following statements, omissions or violations
(collectively a “Violation”): (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, or any rule or
regulation promulgated under the Securities Act, or the Exchange Act, and the
Company will pay to each such Holder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
Section

 

15



--------------------------------------------------------------------------------

5.9(a) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability,
or action to the extent that it arises out of or is based upon a Violation which
occurs in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by any such Holder,
underwriter or controlling person.

 

(b) To the extent permitted by law, each Selling Holder will indemnify and hold
harmless the Company, each of its directors, each of its officers, each person,
if any, who controls the Company within the meaning of the Securities Act, any
underwriter, any other Holder selling securities in such registration statement
and any controlling person of any such underwriter or other Holder, against any
losses, claims, damages, or liabilities (joint or several) to which any of the
foregoing persons may become subject, under the Securities Act, or the Exchange
Act, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Holder expressly
for use in connection with such registration; and each such Holder will pay, as
incurred, any legal or other expenses reasonably incurred by any person intended
to be indemnified pursuant to this Section 5.9(b), in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided, however, that the indemnity agreement contained in this Section 5.9(b)
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder, which consent shall not be unreasonably withheld; provided, further,
that, in no event shall any indemnity under this Section 5.9(b) exceed the
greater of the cash value of the (i) gross proceeds from the offering received
by such Holder or (ii) such Holder’s investment pursuant to this Agreement as
set forth on the signature page attached hereto.

 

(c) Promptly after receipt by an indemnified party under this Section 5.9 of
notice of the commencement of any action (including any governmental action),
such indemnified party shall, if a claim in respect thereof is to be made
against any indemnifying party under this Section 5.9, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly notified, to assume the defense thereof with counsel selected by the
indemnifying party and approved by the indemnified party (whose approval shall
not be unreasonably withheld); provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
5.9, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 5.9.

 

(d) If the indemnification provided for in this Section 5.9 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in

 

16



--------------------------------------------------------------------------------

connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.

 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f) The obligations of the Company and Holders under this Section 5.9 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Article V, and otherwise.

 

5.10 Reports Under Securities Exchange Act of 1934. With a view to making
available to the Holders the benefits of Rule 144 and any other rule or
regulation of the SEC that may at any time permit a Holder to sell securities of
the Company to the public without registration or pursuant to a registration on
Form S-3, the Company agrees to:

 

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times after 90 days after the effective date of
the registration statement filed in connection with an IPO or Trading Event by
the Company;

 

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

 

(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (ii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.

 

5.11 Permitted Transferees. The rights to cause the Company to register
Registrable Securities granted to the Holders by the Company under this Article
V may be assigned in full by a Holder in connection with a transfer by such
Holder of its Registrable Securities if: (a) such Holder gives prior written
notice to the Company; (b) such transferee agrees to comply with the terms and
provisions of this Agreement; (c) such transfer is otherwise in compliance with
this Agreement, (d) such transfer is otherwise effected in accordance with
applicable securities laws and (e) such Holder transfers at least 10,000 shares
of Registrable Securities to the transferee. Except as specifically permitted by
this Section 5.11, the rights of a Holder with respect to Registrable Securities
as set out herein shall not be transferable to any other Person, and any
attempted transfer shall cause all rights of such Holder therein to be
forfeited.

 

5.12 Termination of Registration Rights The right of any Holder to request or
demand inclusion in any registration pursuant to Section 5.2 and Section 5.3
shall terminate if all shares of Registrable Securities held by such Holder may
immediately be sold under Rule 144.

 

17



--------------------------------------------------------------------------------

VI. MISCELLANEOUS

 

6.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by registered or certified mail, return receipt
requested, or delivered by hand against written receipt therefor, addressed as
follows:

 

if to the Company, to it at:

 

Chelsea Therapeutics, Inc.

13950 Ballantyne Corporate Place

Unit 325

Charlotte, NC 28277

Attn: Dr. Simon Pedder

 

With a copy to:

 

Wyrick Robbins Yates & Ponton LLP

4701 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attn: David Mannheim

 

Paramount BioCapital, Inc.

787 Seventh Avenue, 48th Floor

New York, NY 10019

Attn: Basil Christakos

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 

Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

 

6.2 Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.

 

6.3 Subject to the provisions of Section 5.11, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and to their respective
heirs, legal representatives, successors and assigns. This Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 

6.4 Upon the execution and delivery of this Agreement by the Subscriber, this
Agreement shall become a binding obligation of the Subscriber with respect to
the purchase of Preferred Shares as herein provided, subject, however, to the
right hereby reserved by the Company to enter into the same agreements with
other subscribers and to add and/or delete other persons as subscribers.

 

6.5 NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT

 

18



--------------------------------------------------------------------------------

ALL THE TERMS AND PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE SUBSTANTIVE AND PROCEDURAL LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS OF LAW. IN THE EVENT THAT A
JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM FOR RESOLVING DISPUTES ARISING
OUT OF OR RELATING TO THIS AGREEMENT IS THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF DELAWARE, THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE
JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.

 

6.6 In order to discourage frivolous claims the parties agree that unless a
claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.

 

6.7 The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

6.8 It is agreed that a waiver by either party of a breach of any provision of
this Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

 

6.9 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further action as may be
necessary or appropriate to carry out the purposes and intent of this Agreement.

 

6.10 This Agreement may be executed in two or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.

 

6.11 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement, except (a) for the holders
of Registrable Securities and (b) for the Placement Agent pursuant to Sections
1.6(a), 1.12 and 2.10 hereof, (c) for the indemnified parties (including without
limitation the Placement Agent and its sub agents, if any) pursuant to Section
1.21 hereof; and (d) that the Placement Agent may rely upon the representation
and acknowledgements of the Subscriber in Articles I and VII hereof

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19



--------------------------------------------------------------------------------

VII. CONFIDENTIAL INVESTOR QUESTIONNAIRE

 

7.1 The Subscriber represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL. The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.

 

Category A         The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000.      Explanation. In calculating net
worth you may include equity in personal property and real estate, including
your principal residence, cash, short-term investments, stock and securities.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property. Category B        
The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year. Category C         The undersigned is
a director or executive officer of the Company which is issuing and selling the
Preferred Shares. Category D        

The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)

 

______________________________________________________________________________________________

 

______________________________________________________________________________________________

Category E        

The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)

 

______________________________________________________________________________________________

 

______________________________________________________________________________________________

Category F         The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the

 

20



--------------------------------------------------------------------------------

    

Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Preferred Shares and with total assets in excess of $5,000,000.
(describe entity)

 

______________________________________________________________________________________________

 

______________________________________________________________________________________________

Category G         The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Preferred
Shares, where the purchase is directed by a “sophisticated investor” as defined
in Regulation 506(b)(2)(ii) under the Act. Category H        

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement. (describe entity)

 

______________________________________________________________________________________________

Category I         The undersigned is not within any of the categories above and
is therefore not an accredited investor.      The undersigned agrees that the
undersigned will notify the Company at any time on or prior to the Closing Date
in the event that the representations and warranties in this Agreement shall
cease to be true, accurate and complete.

 

7.2 SUITABILITY (please answer each question)

 

(a) For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:

 

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

 

(b) For an individual Subscriber, please describe any college or graduate
degrees held by you:

 

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

 

(c) For all Subscribers, please list types of prior investments:

 

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

___________________________________________________________________________________________________

 

 

(d) For all Subscribers, please state whether you have you participated in other
private placements before:

 

YES                                     NO             

 

21



--------------------------------------------------------------------------------

(e) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:

 

     Public
Companies


--------------------------------------------------------------------------------

   Private
Companies


--------------------------------------------------------------------------------

   Public or Private
Biotechnology Companies


--------------------------------------------------------------------------------

Frequently

   _________    _________    __________________

Occasionally

   _________    _________    __________________

Never

   _________    _________    __________________

 

(f) For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:

 

YES                                     NO             

 

(g) For trust, corporate, partnership and other institutional Subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:

 

YES                                     NO             

 

(h) For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

 

YES                                     NO             

 

(i) For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

 

YES                                     NO             

 

(j) For all Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

 

YES                                     NO             

 

7.3 MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

 

  (a) Individual Ownership

  (b) Community Property

  (c) Joint Tenant with Right of Survivorship (both parties must sign)

  (d) Partnership*

  (e) Tenants in Common

  (f) Company*

  (g) Trust*

  (h) Other

 

--------------------------------------------------------------------------------

* If Preferred Shares are being subscribed for by an entity, the attached
Certificate of Signatory must also be completed.

 

22



--------------------------------------------------------------------------------

7.4 NASD AFFILIATION.

 

Are you affiliated or associated with an NASD member firm (please check one):

 

Yes                                 No             

 

If Yes, please describe:

 

________________________________________________________________________________________________________

 

________________________________________________________________________________________________________

 

________________________________________________________________________________________________________

--------------------------------------------------------------------------------

* If Subscriber is a Registered Representative with an NASD member firm, have
the following acknowledgment signed by the appropriate party:

 

The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

 

 

--------------------------------------------------------------------------------

Name of NASD Member Firm

By:

 

 

--------------------------------------------------------------------------------

   

Authorized Officer

Date:                     

 

7.5 The undersigned is informed of the significance to the Company of the
foregoing representations and answers contained in the Confidential Investor
Questionnaire contained in this Article VII and such answers have been provided
under the assumption that the Company will rely on them.

 

Signature:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

(If purchased jointly)

Print Name:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

(If purchased jointly)

Date:                     

 

23



--------------------------------------------------------------------------------

NUMBER OF PREFERRED SHARES              X $3.08 =                      (the
“Purchase Price”)

 

 

--------------------------------------------------------------------------------

Signature

     

 

--------------------------------------------------------------------------------

Signature (if purchasing jointly)

--------------------------------------------------------------------------------

Name Typed or Printed

     

--------------------------------------------------------------------------------

Name Typed or Printed

--------------------------------------------------------------------------------

Entity Name

     

--------------------------------------------------------------------------------

Entity Name

--------------------------------------------------------------------------------

Address

     

--------------------------------------------------------------------------------

Address

--------------------------------------------------------------------------------

City, State and Zip Code

     

--------------------------------------------------------------------------------

City, State and Zip Code

--------------------------------------------------------------------------------

Telephone-Business

     

--------------------------------------------------------------------------------

Telephone—Business

--------------------------------------------------------------------------------

Telephone-Residence

     

--------------------------------------------------------------------------------

Telephone—  Residence

--------------------------------------------------------------------------------

Facsimile-Business

     

--------------------------------------------------------------------------------

Facsimile—  Business

--------------------------------------------------------------------------------

Facsimile-Residence

     

--------------------------------------------------------------------------------

Facsimile—  Residence

--------------------------------------------------------------------------------

Tax ID # or Social Security #

     

--------------------------------------------------------------------------------

Tax ID # or Social Security #

Name in which securities should be issued:                             

       

 

Dated:                     , 2004

 

This Subscription Agreement is agreed to and accepted as of
                    , 2004.

 

CHELSEA THERAPEUTICS, INC.

By:

 

/s/ Simon Pedder, Ph.D.

--------------------------------------------------------------------------------

Name:

  Simon Pedder, Ph.D.

Title:

  President and Chief Executive Officer



--------------------------------------------------------------------------------

CERTIFICATE OF SIGNATORY

 

(To be completed if Preferred Shares are

being subscribed for by an entity)

 

I,                                         , am the
                                         of
                                                              (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Preferred Shares, and certify further that the Subscription Agreement has been
duly and validly executed on behalf of the Entity and constitutes a legal and
binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this      day of                      ,
            

 

--------------------------------------------------------------------------------

(Signature)